PER CURIAM.
Todd Barfield appeals the summary denial of his motion to vacate or modify an injunction for protection against repeat violence entered in favor of Ranee Kay. We reverse.
Section 784.046(10), Florida Statutes (2013), allows a court to modify or dissolve an injunction at any time on the motion of an interested party. Likewise, Florida Rule of Family Procedure 12.610(6) allows an injunction to be modified or vacated under specified circumstances. In either event, due process requires that Barfield is entitled to a hearing. See McFarr v. McKee, 83 So.3d 776 (Fla. 5th DCA 2011).
REVERSED and REMANDED for further proceedings.
SAWAYA, ORFINGER and COHEN, JJ., concur.